DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5, 8-10 have been considered but are moot in view of the new grounds of rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5, 8, 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The specification lacks sufficient description as to “the first inorganic layer and the second inorganic layer extend from a location corresponding to the display area to the location corresponding to the non-display area, cover the trenches, and have a thickness of 0.1-1 micrometers” at lines 13-16.  The specification as filed specifies that the thickness of the first inorganic layer is 0.1-1 microns, and the first and second inorganic layers are both the same thickness, however the specification lacks support for both inorganic layers being 0.1-1 microns.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US PGPub 2019/0245159; hereinafter “Kim”) in view of Saida et al. (US PGPub 2020/0020880; hereinafter “Saida”).
Re claim 1: Kim teaches (e.g. figs. 4, 5) an organic light emitting diode (OLED) display apparatus (organic light emitting devices OD in a display; e.g. paragraph 115), comprising: a flexible substrate (flexible substrate 11; e.g. paragraph 103), wherein the flexible substrate (11) includes a display area (area of OD; hereinafter “DA”) and a non-display area (area not of DA; hereinafter “NDA”) located at one side of the display area (DA); a thin film transistor (TFT) layer (layers including TFT TR and other layers formed on 11 such as 12, 21, 22; hereinafter “TFTL”) and an OLED illumination layer (organic light emitting devices OD and other layers associated with OD such as 31; hereinafter “OIL”) disposed on the flexible substrate (11), wherein the TFT layer (TFTL) includes a buffer layer (13, 12), a gate insulation layer (21), and an interlayer insulation layer (22) that are stacked from bottom to top at a location corresponding to the non-display area (NDA), the TFT layer (TFTL) is provided with at least two trenches (BR1, BR2) exposing a surface of the buffer layer (13, 12) at the location corresponding to the non-display area (NDA); a thin film encapsulation layer (TE) comprising a first inorganic layer (32; e.g. paragraph 120), an organic layer (33; e.g. paragraph 122), and a second inorganic layer (34; e.g. paragraph 120) stacked from bottom to top, wherein the first inorganic layer (32) and the second inorganic layer (34) extend from a location corresponding to the display area (DA) to a location corresponding to the non-display area (NDA) and cover the trenches (BR1, BR2); wherein a depth (depth of BR1, BR2 within 13; hereinafter “D”) of the trenches (T) is greater than (as can be seen from the drawing, the depth D is greater than the combined thickness of 32 and 34) a sum of a thickness of the first organic layer (32) and a thickness of the second inorganic layer (34).
Kim teaches substantially the entire structure as recited in claim 1 except explicitly teaching the OLED display apparatus, wherein the first inorganic layer and the second inorganic layer have a thickness of 0.1-1.0 micrometers.
Saida teaches (e.g. fig. 9) wherein the first inorganic layer (19d) and the second inorganic layer (21d) have a thickness of 0.1-1.0 micrometers (19d, 21d has a thickness of about several tens of nanometers; e.g. paragraphs 47 and 49).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the thickness for the inorganic layers as taught by Saida in the device of Kim in order to simplify manufacture by using a known thickness capable of ensuring blocking of moisture from entering and damaging the OLED components.
Re claim 5: Kim teaches the OLED display apparatus wherein a sidewall of each of the trenches (BR1, BR2) is inclined at an angle less than or equal to 60 degrees that is counterclockwise from a horizontal plane (a sidewall of each BR1, BR2 has an angle of approximately 60 degrees as shown in fig. 5).
Re claim 8: Kim teaches the OLED display apparatus wherein the first inorganic layer (310) and the second inorganic layer (330) are made of silicon nitride (310, 320 is made from silicon nitride; e.g. paragraph 74), and the organic layer (320) is made of polyacrylate (PMMA; e.g. paragraphs 63, 74).
Re claim 10: Kim teaches the OLED display apparatus wherein a thickness of the second inorganic layer (34 is formed from the same material as 32 of Kim and is illustrated as being the same thickness; e.g. paragraph 121) is same as the thickness of the first inorganic layer (32), and a thickness of the organic layer (33 of Kim) is greater than the sum of the thickness of the first inorganic layer (32 of Kim) and the thickness of the second inorganic layer (34 of Kim).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE Y MIYOSHI whose telephone number is (571)270-1629.  The examiner can normally be reached on M-F, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSE Y MIYOSHI/
Primary Examiner, Art Unit 2822